As filed with the Securities and Exchange Commission on April 24, 2015 Registration No.333- U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 United Continental Holdings, Inc. (Exact name of registrant issuer as specified in its charter) United Airlines, Inc. (Exact name of registrant issuer as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) Delaware (State or other jurisdiction of incorporation or organization) 36-2675207 (I.R.S. Employer Identification Number) 74-2099724 (I.R.S. Employer Identification Number) 233 S. Wacker Drive Chicago, Illinois 60606 (872) 825-4000 233 S. Wacker Drive Chicago, Illinois 60606 (872) 825-4000 (Address, including zip code, and telephone number, including area code, of Registrant’s principal executive offices) Brett J. Hart Executive Vice President and General Counsel United Continental Holdings, Inc. 233 S. Wacker Drive Chicago, Illinois 60606 (872)825-4000 (Name, address, including zip code, and telephone number, including area code, of agent for service) With a copy to: John K. Hoyns Hughes Hubbard & Reed LLP One Battery Park Plaza New York, New York 10004 (212) 837-6000 Approximate date of commencement of proposed sale to the public:From time to time after this registration statement becomes effective. If the only securities being registered on this Formare being offered pursuant to dividend or interest reinvestment plans, please check the following box: o If any of the securities being registered on this Formare to be offered on a delayed or continuous basis pursuant to Rule415 under the Securities Act of 1933, other than securities offered only in connection with dividend or interest reinvestment plans, check the following box: x If this Formis filed to register additional securities for an offering pursuant to Rule462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering: o If this Formis a post-effective amendment filed pursuant to Rule462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering: o If this Formis a registration statement pursuant to General Instruction I.D. or a post-effective amendment thereto that shall become effective upon filing with the Commission pursuant to Rule462(e) under the Securities Act, check the following box: x If this Formis a post-effective amendment to a registration statement filed pursuant to General Instruction I.D. filed to register additional securities or additional classes of securities pursuant to Rule413(b) under the Securities Act, check the following box: o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): United Continental Holdings, Inc.
